Title: To George Washington from George William Fairfax, 10 June 1784
From: Fairfax, George William
To: Washington, George



My Dear Sir
Bath [England] 10th June 1784

I have been called upon very unexpectedly by a Gentn passing through this place to London, in order to Imbark for Virginia. So that I have scarcely time to say, that the Revd Mr B[r]acken of Williamsburg, has been so obliging as to take charge of a Case directed to your Excellency, containing two Prints, the best framed one for yourself, and the other for my Sister Washingtons kind acceptance of. before the Painting, from whence this was taken, was finished, I wrote two or three times to Colo. F. Lewis to endeavour to procure a minuture, or profile of you, in order to represent the first Figure, in the leading group, and was much disappointed as well as the worthy Artist, Mr Pine. Our united Compliments and best wishes attend

you, good Mrs Washington, and enquiring friends, and remain Dear Sir Your Excellencys ever Obliged, faithful Friend, and Obedt humble Servt

Go: Wm: Fairfax

